Citation Nr: 1735889	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic right shoulder strain.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in September 2015 and June 2016.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims require additional development.  

Although the Veteran underwent two examinations for both claims since the Board's June 2016 remand, the directives were not followed.  The Veteran has a right, as a matter of law, to compliance with remand instructions, and the Board has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her back disability and right shoulder disability, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.

Specifically, ask for authorization to obtain records from St. Joseph's Outpatient clinic and from the Outpatient Clinics in College Station and Rock Prairie.  

Ensure all outstanding VA records are associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of her right shoulder, preferably with an examiner who has provided a report on this claim.  

The VA examiner is asked to review the record prior to the examination, and to conduct a complete examination, including all diagnostic tests.  The record does not contain many treatment records, so the examiner is asked to take a detailed history of her symptoms.  

The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All directives must be addressed.  

Regarding shoulder diagnostic testing, the examiner is asked to explain the significance of all positive test results contained in the December 2011, February 2014, November 2015, and November 2016 VA examinations.  She had a positive Hawkins impingement test, lift-off subscapularis test, crank apprehension and relocation test, and cross-body adduction test.  For each positive test, explain what condition they are testing for, and if currently present.  In addition, explain how does the condition impact the functionality of her arm and what symptoms does the condition cause.  

The examiner is specifically asked whether her diagnosed disabilities, including shoulder strain, impingement syndrome, and bicipital tendon tear, causes numbness in the extremity.  She has reported occasional numbness in her arm and hand.  Provide an opinion as to whether this is related to her diagnosed disabilities.  The November 2015 VA examiner attributed them to carpal tunnel syndrome, but the records currently available do not contain that diagnosis.  

The Veteran alleges that she has stiffness, weakness, pain, cracking, and popping of the shoulder, and that it feels like it is dislocating.  She has reported these symptoms consistently.  The examiner is asked to explain how these symptoms impact the functionality of her arm.

During flares, she reported that her symptoms increase in severity.  The examiner is asked to review the medical evidence starting from March 2010, and to take a detailed history from the Veteran, and offer an opinion for the entire appeal period (since March 2010), as to the extent of functional loss due to these symptoms, and due to increased symptoms due to flares.  This opinion should be provided in terms of actual measurements or ranges, if possible; if not possible, then the examiner is asked to attempt to provide an idea of the extent of the symptoms during a flare and the type of functional loss experienced (i.e., how grinding shoulder would impact motion; if abduction or rotation are also limited, what actions would that impact).  

The examiner is specifically asked whether her stiffness and increased symptoms during flares are severe enough to be the equivalent of ankylosis.  If so, whether it would be considered favorable, intermediate between favorable and unfavorable, or unfavorable.  Although the November 2016 examiner reported that she could shake hands, the undersigned observed that the Veteran was unable to shake hands with her right arm.  

The examiner is asked whether there is impairment of the humerus.  

The examiner is asked to address the symptoms found over the entire appeal period, that is, since March 2010.  Therefore, if there was a symptom noted on an earlier VA examination but not noted on the current examination, the examiner must still address the significance of that symptom.  

The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All opinions must be accompanied by explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of her lumbar spine.  The examiner is asked to review the record prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.

Provide the range of motion of her lumbosacral spine in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing and indicate whether there is objective evidence of pain on motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

She reported of urinary frequency and urgency at the December 2011 and urinary incontinence at the November 2016 VA examination, but it is not clear that this was attributed to her spine.  She has not been evaluated by a urologist.  If she reports urinary problems, a urological opinion should also be obtained.  

The examiner is asked to address the symptoms found over the entire appeal period, that is, since March 2010.  Therefore, if there was a symptom noted on an examination but not noted on the current examination, the examiner must still address the significance of that symptom.  

The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All opinions must be accompanied by explanatory rationale.

4.  Following the completion of the above directives, review the claims file to ensure compliance with this remand. 

5.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




